                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


MULE-HIDE PRODUCTS CO., INC.

               Plaintiff,

       v.                                                   Case No. 18-cv-659-jdp

MOD PANEL MANUFACTURING, LTD.

               Defendant.


 ORDER FOR DEFAULT JUDGMENT AGAINST MOD PANEL MANUFACTURING,
                             LTD.


       It appearing from the records in the above-entitled action that the Summons and Complaint

in this matter has been served upon Defendant Mod Panel Manufacturing, Ltd., and it further

appearing that Defendant Mod Panel Manufacturing, Ltd. has failed to plead or otherwise respond

to the Complaint as required by the Federal Rules of Civil Procedure:

       Now, therefore, on request of counsel, the DEFAULT of Defendant, Mod Panel

Manufacturing, Ltd. is hereby entered pursuant to Federal Rule of Civil Procedure 55(b)(l), as

follows:

       1.     Plaintiff Mule-Hide Products Co., Inc. shall have and recover from Defendant Mod

Panel Manufacturing, Ltd. a judgment of $264,036.00 U.S. Dollars for unpaid invoices;

       2.     Plaintiff Mule-Hide Products Co., Inc. shall have and recover from Defendant Mod

Panel Manufacturing, Ltd. a judgment of $114,157.70 Canadian Dollars for unpaid invoices; and
       3.     Plaintiff Mule-Hide Products Co., Inc. shall have and recover from Defendant Mod

Panel Manufacturing, Ltd. a judgment of $260,174.81 Canadian Dollars for unpaid commissions

mvo1ces.
                     1lf
      Dated this!!_____ day of August, 2019.

                                                   BY THE COURT:




                                                   Ja~eterson
                                                   U.S. District Judge




                                                   Peter A. Oppeneer
                                                   Clerk, United States District Court
                                                   Western District of Wisconsin




                                               2
